                      Case 2:14-cr-00432-WKW-WC Document 691 Filed 06/26/20 Page 1 of 7
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                                          (NOTE: Identify Changes with Asterisks(*))
                     Sheet I



                                          UNITED STATES DISTRICT COURT
                                                            Middle District of Alabama
                                                                                )
           UNITED STATES OF AMERICA
                                                                                )
                                                                                  AMENDED JUDGMENT IN A CRIMINAL CASE
                          v.                                                    )
               MARQUIS TAMEL TYMES                                              ) Case Number: 2:14cr432-WKW-06
                                                                                ) USM Number: 15462-002
Date of Original Judgment: 101312016                                            )  Timothy C. Halstrom
                             -(O_r_D-at-eo-,J-La-st_A_m-en-d-ed_J_ud_gm_e_nt_!) ) Defendant's Attorney


THE DEFENDANT:
@ pleaded guilty to count(s) 1, 39 & 41 on April 16, 2015
O pleaded nolo contendere to count(s)
       which was accepted by the court.
D was found guilty on count(s)
       after a plea ofnot guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                     Nature of Offense                                                          Offense Ended                 Count
21:846 & 841(b)(1)(A)               Conspiracy to Distribute & Posses w/Intent to Distribute Cocaine           1011512014                    1

21:841(a)                           Distribution of Cocaine                                                    101812014                     39

21:856(a) and (b)                   Maintaining a Drug-Involved Premises                                       101812014                     41
       The defendant is sentenced as provided in pages 2 through                7          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
O The defendant has been found not guilty on count{s)
l!f'   Count(s)    37, 38 and 40                           O   is   @ are dismissed on the motion of the United States.
        . . It is ordered t_hat the defend\lnt !Dust notify the Uni_ted States Attorpey for this di~tryct within 30 days of \lny change ofname, resjde~ce,
or ma1hng address until all fines, restitution, costs, and special assessments imposed by this Judgment are folly paid. If ordered to pay rest1tut1on,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                                611512020
                                                                                 Date of Imposition of Judgment


                                                                                                         Isl W. Keith Watkins
                                                                                 Signature of Judge
                                                                                        W. Keith Watkins                        U.S. District Judge
                                                                                 Name and Title of Judge

                                                                                                               612612020
                                                                                 Date
                     Case 2:14-cr-00432-WKW-WC Document 691 Filed 06/26/20 Page 2 of 7
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 2 - Imprisonment                                                                   (NOTE: Identify Changes with Asterisks(*})
                                                                                                          Judgment - Page      2      of          7
DEFENDANT: MARQUIS TAMEL TYMES
CASE NUMBER: 2:14cr432-WKW-06

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
*70 (Seventy) Months. This term of imprisonment consists of 70 months on each of counts 1, 39 and 41, all to run
concurrently.



i!1     The court makes the following recommendations to the Bureau of Prisons:
        That the defendant be housed in facility near Montgomery, AL.
        That BOP offer the defendant some vocational training and necessary classes needed to get his GED.



~       The defendant is remanded to the custody of the United States Marshal.

•       The defendant shall surrender to the United States Marshal for this district:

        •     at                                   D       a.m.     D    p.m.       on

        •     as notified by the United States Marshal.

D       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        D      before 2 p.m. on

        D     as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                        UNITED STATES MARSHAL



                                                                            By---------------------
                                                                                                     DEPUTY UNITED STATES MARSHAL
                      Case 2:14-cr-00432-WKW-WC Document 691 Filed 06/26/20 Page 3 of 7
 AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                      Sheet 3 - Supervised Release                                                       (NOTE: Identify Changes with Asterisks("))
                                                                                                                      3_ of
                                                                                                       Judgment-Page_ _                     7
DEFENDANT: MARQUIS TAMEL TYMES
CASE NUMBER: 2:14cr432-WKW-06
                                                            SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 5 Years. This term consists of 5 yrs on each of counts I & 39 and 3yrs on count 41 all to be served concurrently.




                                                     MANDATORY CONDITIONS
I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
         D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   D You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   •   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                     Case 2:14-cr-00432-WKW-WC Document 691 Filed 06/26/20 Page 4 of 7
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 3A - Supervised Release
                                                                                                         Judgment-Page -~4'---_ of _ _7_ _
DEFENDANT:           MARQUIS TAMEL TYMES
· CASE NUMBER:          2:14cr432-WKW-06


                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
l 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
 11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
 12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                       Date
                        Case 2:14-cr-00432-WKW-WC Document 691 Filed 06/26/20 Page 5 of 7
AO 245C (Rev. 09119} Amended Judgment in a Criminal Case
                     Sheet 3D - Supervised Release                                             (NOTE: Identify Changes with Asterisks(•))
                                                                                            Judgment-Page    _5_       of         7
DEFENDANT: MARQUIS TAMEL TYMES
CASE NUMBER: 2:14cr432-WKW-06

                                        SPECIAL CONDITIONS OF SUPERVISION
  The Defendant shall participate in a program approved by the United States Probation Office for substance abuse as
  directed, which may, include testing to determine whether you have reverted to the use of drugs. You shall contribute to
  the cost of any treatment based on ability to pay and the availability of third-party payments.

  The Defendant shall submit to a search of your person, residence, office or vehicle pursuant to the search policy of this
  court.
                       Case 2:14-cr-00432-WKW-WC Document 691 Filed 06/26/20 Page 6 of 7
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 5 - Criminal Monetary Penalties                                                          (NOTE: Identify Changes with Asterisks(*))
                                                                                                            Judgment -   Page        6     of        7
DEFENDANT: MARQUIS TAMEL TYMES
CASE NUMBER: 2:14cr432-WKW-06
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                      Assessment              Restitution                    Fine                    AV AA Assessment*              JVTA Assessment**
TOTALS            $   300.00              $   0.00                       $   0.00                $   0.00                       $   0.00


D    The detennination ofrestitution is deferred until
                                                       -----
                                                             . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D    The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proQortioned _payment, unless specified otherwise in
     the priorit)'. order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss***                             Restitution Ordered                     Priority or Percentage




                                                                                                            0.00
TOTALS                               $
                                         - - - - - - - -0.00
                                                         --                         $



D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before-the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      D    the interest requirement is waived for            0   fine        O   restitution.

      D the interest requirement for the          O    fine        D    restitution is modified as follows:



* Amy i Vickyi :1nd Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for victims of Trafficking Act of2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                   Case 2:14-cr-00432-WKW-WC Document 691 Filed 06/26/20 Page 7 of 7
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments                                                          (NOTE: Identify Changes with Asterisks(*))
                                                                                                        Judgment -   Page _J__ of
DEFENDANT: MARQUIS TAMEL TYMES
CASE NUMBER: 2:14cr432-WKW-06

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    @ Lump sum payment of$ _3_0_0_.0_0____ due immediately, balance due

            O not later than - - - - - - - - - - , or
            O in accordance with O C, • D, O E,or                         O F below; or
B    O Payment to begin immediately (may be combined with                 O C,    O D, or O F below); or
C    O Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $        _ _ _ _ _ over a period of
           _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D    O Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $       _____ over a period of
           _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    •      Payment during the term of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    IYf    Special instructions regarding the payment of criminal monetary penalties:

             Defendant shall pay to the U.S. District Court Clerk a special assessment fee of $300.00, which is due
             immediately.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                              Joint and Several                  Con:esponding Payee,
      (including defendant number)                         Total Amount                  Amount                           1f appropriate.




D     The defendant shall pay the cost of prosecution.

D The defendant shall pay the following court cost(s):
D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment 1 (5)
fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, including cost ofprosecut10n
and court costs.
